Citation Nr: 0427960	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-11 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for sickle cell anemia.

2.  Entitlement to service connection for hemoglobin SC 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her father


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from August 2000 to March 
2001.

These matters come to the Board of Veterans' Appeals (Board) 
from March and December 2002 rating decisions of the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
veteran was born with sickle cell anemia/hemoglobin SC 
disease.

2.  Clear and unmistakable evidence shows that neither sickle 
cell anemia nor hemoglobin SC disease were aggravated by 
service.


CONCLUSION OF LAW

Sickle cell anemia/hemoglobin SC disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) (VCAA), VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA requires that VA notify a 
claimant and any representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and her representative, if any, of which portion, if any, of 
the evidence is to be provided by the veteran, and which 
part, if any, VA will attempt to obtain on her behalf.  The 
veteran must also be informed that she must submit all 
pertinent evidence in her possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a); 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  Notably, however, at a May 2004 hearing 
before the Board the veteran waived any VA error in failing 
to issue a notice until after the adverse rating decision in 
question  

Pelegrini further held that any VCAA notice must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in her 
possession that pertains to the claim.  Id. at 121.  

In the present case, a substantially complete application 
regarding the issues on appeal was received in March 2001.  
The RO notified the veteran of the information and evidence 
needed to substantiate her claim in August 2001, prior to the 
initial unfavorable decisions.  This notice informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate her service connection claims.  The 
RO also informed her of the information and evidence that she 
was required to submit, including any evidence in her 
possession, and the evidence that the RO would try and obtain 
on her behalf.  The RO informed him that VA would make 
reasonable efforts to obtain the evidence she identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate her claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim.  38 C.F.R. § 3.159(c).  

The RO has obtained the veteran's service and private medical 
records.  The RO provided the veteran a VA examination.  The 
veteran has been accorded the opportunity to present evidence 
and argument, and she did so at a June 2004 videoconference 
hearing.  

The veteran has not indicated the existence of any other 
evidence that is relevant to her appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid her in substantiating her claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in or aggravated by 
service. 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes.  38 
C.F.R. § 3.303(c).

Every veteran shall be taken to have been in sound condition 
when entering service, except as to defects, infirmities, or 
disorders noted at the time of examination on entering 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
entering service and was not aggravated by such service.  38 
U.S.C.A. § 1111.

Under 38 C.F.R. § 3.304(b), the regulation implementing 
38 U.S.C.A. § 1111, provides that the veteran shall be taken 
to have been in sound condition on entering service except as 
to any disabilities noted at that time, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed prior to service.  This implementing regulation 
eliminates the third prong of the test regarding the 
presumption of soundness, that being whether clear and 
unmistakable evidence demonstrates that the injury or disease 
was not aggravated during service.

VA's General Counsel has determined that 38 C.F.R. § 3.304(b) 
is invalid to the extent that the regulation states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  See VAOPGCPREC 3-03; 69 Fed.Reg. 
25178 (2004).  In order to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the burden is on VA to 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The Board will, 
therefore, follow the statute in determining whether the 
presumption of soundness applies and whether, if applicable, 
the presumption has been successfully rebutted by the 
evidence.

In determining whether the presumption of soundness applies 
and, if so, whether it has been successfully rebutted, the 
opinion of the General Counsel left intact the remaining 
provisions of 38 C.F.R. § 3.304(b) pertaining to that issue.  
According to the regulation, only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but such a statement is considered 
with all other evidence in determining if the disease or 
injury pre-existed service.  See Harris v. West, 11 Vet. App. 
456 (1998), aff'd 203 F.3d 1347 (Fed. Cir. 2000).  
Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  Identical 
language is included in 38 C.F.R. § 3.306(a), the regulation 
implementing 38 U.S.C.A. § 1153.  In VAOPGCPREC 3-03 the 
General Counsel also determined, however, that 38 U.S.C.A. 
§ 1153, and 38 C.F.R. § 3.306, are not applicable in 
determining whether the presumption of soundness under 38 
U.S.C.A. § 1111 has been rebutted: "The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111." VAOPGCPREC 3-03, page 11.  This determination by the 
General Counsel is binding on the Board. 38 U.S.C.A. § 
7104(c).

Although VA's General Counsel has determined that the 
definition of "aggravation" located in 38 U.S.C.A. § 1153 and 
38 C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined in the dictionary as "to make 
worse." Webster's New Riverside University Dictionary 86 (2nd 
Ed. 1984).  After determining whether the presumption of 
soundness has been rebutted the Board will consider whether 
the veteran's sickle cell and hemoglobin SC disorder was 
"made worse" by her military service.

Analysis

In denying service connection for sickle cell disease in the 
March 2002 rating decision, the RO determined that the 
disorder was not shown to have manifested itself by 
"crisis" during active service.  In a December 2002 rating 
decision, the RO stated that hemoglobin SC pre-existed 
service and was not permanently aggravated by service.

The veteran contends that her complaints of pain in the legs 
and feet, and her inability to pass physical fitness tests 
while on active duty were manifestations of sickle cell 
crises, in that the primary clinical manifestation of a 
sickle cell crisis is pain (as well as other vascular 
abnormalities).

The veteran's service medical records are negative for 
evidence of a sickle cell trait/condition at service 
entrance.  Laboratory work done in February 2001 shows an 
elevated blood count of 14.6, and lowered red blood and 
hemoglobin levels.  Notably, however, neither sickle cell 
anemia nor hemoglobin SC disease was ever diagnosed 
inservice.  The veteran was discharged in March 2001 for 
failing to meet physical fitness standards.

Records from Greenville Hospital, dated in March 2001, one 
week subsequent to the veteran's separation from service, 
show her admission for severe lower abdominal and low back 
pain.  Hemoglobin electrophoresis showed that she was having 
hemoglobin SC disease.  It was noted that her family history 
was positive for sickle cell crisis.  The attending physician 
noted there was no significant appreciation of sickle cells 
in a smear test.  She was treated with pain medication, and 
red cells were transfused.  At discharge she was educated on 
sickle cell hemoglobin SC disease and precautions to prevent 
crisis.

A September 2001 VA examination report shows the veteran 
describing a crisis which led to hospitalization in March 
2001.  She reported that she had complained of some leg pain 
on active service and that she could not pass the physical 
training test.  Clinical examination, including hemoglobin 
electrophoresis revealed hemoglobin SC disease.  The examiner 
diagnosed hemoglobin SC disease and noted that it was 
generally a milder disease than sickle cell anemia (SS 
disease).  He noted that at the time of examination she did 
not show any evidence of sequelae.  She was mildly anemic.  

In January 2002, the VA examiner provided an opinion after a 
review of the claims folder.  The RO requested a specific 
opinion as to whether or not the condition had its first 
manifestation while the veteran was on active duty or not.  
He noted that prior to service she had not been very 
physically active, but that she had no problems during basic 
training.  In advanced individual training (AIT) she 
complained of leg cramps.  The examiner stated that her 
hemoglobin SC disease originated prior to birth.  September 
2001 X-ray examinations of the hips, femurs, and sacroiliac 
joints did not show residuals of bone infarcts, which can 
occur in hemoglobin SC disease.  He stated that after a 
review of the record he could not find any evidence of 
residuals or complications related to the disease.

At a June 2004 videoconference hearing the veteran stated 
that during AIT she experienced severe cramping in her legs, 
and was unable to pass her physical training runs.  She 
reported for sick call on several occasions.  She reportedly 
was given soft shoe profiles, light duty, and ibuprofen.  She 
stated that she did not think her complaints were taken 
seriously or investigated properly.  Following separation she 
experienced a sickle cell crisis requiring treatment at 
Greenville Hospital.  She stated that since that time she has 
sought treatment at the emergency room there when she has 
symptoms of crisis.  

The only competent evidence addressing whether the 
appellant's disorder existed prior to enlistment is that 
provided by the January 2002 VA examiner.  That physician 
opined that the appellant's disability existed prior to her 
birth.  That is, her basic genetic makeup, which was sealed 
the moment that she was conceived, includes the genetic code 
for sickle cell and hemoglobin SC disease.  This finding 
clearly and unmistakably rebuts the presumption of soundness, 
and it is not rebutted by any evidence to the contrary.  In 
this respect the Board notes that the appellant is not 
competent to offer a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

As previously stated, the veteran contends that her 
hemoglobin SC manifested itself during service by pains which 
prevented her from passing her PT test.  Service medical 
records do not show these complaints, however, the Board 
finds her testimony credible regarding them.  Service 
personnel records show she was placed in a remedial PT 
program in November 2000 and failed to improve significantly.  
Notably, however, neither sickle cell nor hemoglobin SC 
disease were shown inservice, and neither disorder required 
medical care in-service.

In January 2002, the RO obtained a medical opinion from a VA 
physician regarding the pre-existence and aggravation of the 
claimed sickle cell/hemoglobin SC disease.  That VA physician 
determined, based on review of the medical evidence in the 
veteran's claims file, that the disorder existed before birth 
and that medical studies had shown no evidence of residuals 
or complications from the disease.
 
There is no medical evidence of record showing that 
preexisting sickle cell anemia or hemoglobin SC disease was 
made worse during or as a result of military service.  The 
veteran's assertions that the sickle cell anemia/hemoglobin 
SC disease were aggravated during service, and resulted in 
the development of the crisis for which she was hospitalized 
in March 2001, are not probative because she is not competent 
to provide evidence of such.  Such an assessment requires 
medical knowledge that she does not possess.  See Routen v. 
Brown, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 525 U.S. 
962 (1998) (although the veteran is competent to provide 
evidence of observable symptomatology, a statement that a 
pre- existing disorder worsened in service is not probative 
because the appellant is not competent to provide such 
evidence).  For that reason the Board finds that the 
probative evidence clearly and unmistakably demonstrates that 
sickle cell anemia/hemoglobin SC disease was not aggravated 
during service.

The evidence clearly and unmistakably shows that the sickle 
cell anemia/hemoglobin SC pre-existed the veteran's entrance 
on active duty.  The evidence also clearly and unmistakably 
indicates that the disease was not aggravated by service.  
The presumption of sound condition on entering service is 
rebutted.  Therefore, the preponderance of the evidence is 
against the claim of entitlement to service connection.


ORDER

Entitlement to service connection for sickle cell 
anemia/hemoglobin SC disease is denied.


	                        
____________________________________________
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



